Order, Supreme Court, New York County, entered on October 25, 1973, denying the defendants’ motion for summary judgment, unanimously reversed, on the law, without costs and without disbursements, the motion granted, and the complaint dismissed. The first plaintiff, who was resident counsel with the defendant bank, and the second plaintiff, who was his secretary there, contend that the bank’s outside law firm and a specific partner thereof, together with a director of the bank, gave false information to the bank’s board of directors concerning the quality of the plaintiffs’ work in order to have them dismissed for the purpose of the outside counsel obtaining for one of its members the position of resident counsel. While it may be that because the plaintiff’s employment arrangement was at will, there is no cause of action (see Harris v. Home Ind. Co., 16 Misc 2d 702 and cases cited therein), and it can also be said that outside counsel is privileged in its communications to the bank (see Pecue v. West, 233 N. Y. 316, 319), releases were signed by the plaintiffs containing the following language: “ your receipt of the payments referred to shall constitute a full and complete settlement of any and all claims which you may have against the Bank, its officers and employees by reason of your employment and its cessation.” Under the circumstances, summary judgment in favor of the defendants was warranted. Concur—Markewich, J. P., Kupferman, Murphy and Capozzoli, JJ.